Citation Nr: 1634769	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a thoracolumbar spine disability.  

2.  Entitlement to service connection for a thoracolumbar spine disability.  

3.  Entitlement to service connection for headaches, to include as secondary to thoracolumbar spine disability.  

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to thoracolumbar spine disability and/or cervical spine disability.  

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to thoracolumbar spine disability.  

6.  Entitlement to service connection for a variously diagnosed psychiatric disorder (to include depression), to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1988 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  

The Board has characterized the Veteran's service connection claim for depression as a claim for service connection for a variously diagnosed psychiatric disorder, to include depression, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  
The issues of entitlement to service connection for a right shoulder disability, cervical spine disability, and a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1991 rating decision denied service connection for a thoracolumbar spine disability, based on findings that there was no residual disability of his in-service injuries and treatment.  

2.  Evidence received since the February 1991 rating decision denying service connection for a thoracolumbar spine disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a thoracolumbar spine disability, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran has been diagnosed with degenerative disc disease of the lumbar spine with mechanical low back pain during the appeal period.  

4.  The Veteran has competently and credibly reported recurrent low back pain ever since a back injury during service.  

5.  Resolving all reasonable doubt in the Veteran's favor, headaches had their onset in service.  


CONCLUSIONS OF LAW

1.  The February 1991 rating decision denying the claim for service connection for a thoracolumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for a thoracolumbar spine disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection for lumbar spine degenerative disc disease with mechanical low back pain have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Analysis - Thoracolumbar Spine Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an unappealed February 1991 rating decision denied service connection for a thoracolumbar spine disability, based on findings that there was no residual disability of his in-service injuries and treatment.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the February 1991 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a thoracolumbar spine disability was received in January 2009.  

Since the February 1991 rating decision, the Veteran has submitted additional evidence, including May 2016 video conference hearing testimony that he injured his back multiple times during service, and has intermittent recurrent back symptomatology since service.  The evidence also includes an August 2010 VA examination report wherein the examiner opined that it was at least as likely as not that the Veteran's current back condition was related to the back condition treated while in service.  The evidence is new, in that it was not previously of record at the time of the February 1991 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a thoracolumbar spine disability.  See also Justus v. Principi, 3 Vet. App. 510 (1992).  


Service Connection Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thoracolumbar Spine Disability

The Veteran asserts that he has a low back disability that is related to service and that he has suffered intermittent recurrent low back pain ever since various injuries during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service treatment records reflect that the Veteran complained of back pain in September 1988 after tripping while running during physical training; lumbosacral spine radiology was negative and the diagnosis was mechanical low back pain.  In January 1989, he complained of severe low back pain, indicating that the pain comes and goes.  In October 1989, the Veteran again complained of low back pain after being bounced around in a truck going on a field exercise; the diagnosis included paraspinal muscular sprain of the lumbar and thoracic spine and low back pain.  In March 1990, the Veteran complained of mid to lower back pain after trying to catch a safe from falling over.  On August 1990 Medical Evaluation Board (MEB) report of medical examination, the Veteran complained of pain in the region of T12, L1, and related he has had recurrent back pain since 1988.  Ultimately, in October 1990, MEB proceedings diagnosed the Veteran with paraspinous muscle strain in the thoracic and lumbar spine, and the Veteran was found unable to satisfactorily perform the duties required of his rank and station, and he was recommended to be found unfit for retention on active duty.  

An August 2009 VA examiner opined, without review of the Veteran's claims file or treatment records, that the Veteran's degenerative changes of the thoracolumbar spine were due to natural aging and active occupational activities, and that thoracolumbar strain does not cause degenerative process of the thoracolumbar spine.  Therefore, it was found that the degenerative changes of the thoracolumbar spine were not caused by or a result of the Veteran's active military service.  

An August 2010 VA examiner diagnosed the Veteran with intervertebral disc syndrome of the lumbar spine and degenerative arthritis of the thoracic spine, and opined that it was at least as likely as not that the Veteran's current back condition was related to the back condition treated while in service.  Due to recurrent and excessive mechanical stress on the lumbar spine, the current back condition developed.  

A February 2013 VA examiner diagnosed age-related degenerative disc disease and mechanical back pain, and opined that the Veteran's back disability was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  

In addition, the Veteran has testified that he has suffered intermittent recurrent low back pain ever since the originally documented injury in 1988.  The Veteran is competent to report on the nature, frequency, and severity of his recurrent low back pain and the Board finds his testimony to be credible.  His testimony is also supported by post-service VA treatment records noting his complaint of intermittent recurrent low back pain since 1988.  See, e.g., April 2009 VA treatment record.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Based on the Veteran's competent and credible testimony, as well as at least two supporting VA medical examination opinions, resolving all doubt in the Veteran's favor, service connection for lumbar spine degenerative disc disease with mechanical low back pain is granted.  38 C.F.R. § 3.303(a).  Inasmuch as the Veteran testified at the May 2016 hearing that a grant of any low back disability would satisfy his claim, and this opinion does so, diagnoses of other thoracolumbar disabilities need not be addressed in this opinion.  

Headaches

The Veteran contends that his headaches had their onset in service, or alternatively, they are secondary to his service-connected lumbar spine degenerative disc disease with mechanical low back pain.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records include an August 1990 MEB report of medical history wherein the Veteran complained of having headaches since age 15.  

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder is considered "noted" even if asymptomatic at the time of service entrance.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Wagner, 370 F.3d at 1096.  

First, there is no material dispute that the Veteran has headaches as the Veteran has testified that he has experienced recurrent headaches since service, and the Veteran is competent to state such as it is within the scope of his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also 38 C.F.R. § 3.159(a)(2).  

The Board further finds there was an in-service incurrence of disability.  Specifically, as noted above, the Veteran's service treatment records include an August 1990 MEB report of medical history documenting his complaint of headaches.  Inasmuch as the Veteran indicated on the report that he has had headaches since age 15, the Board notes that on enlistment examination, the clinical evaluation of the neurologic system was normal, and there was no notation of headaches.  Accordingly, the Veteran is entitled to the presumption of soundness, and in-service incurrence of headaches is established.  

Finally, based on the Veteran's competent and credible testimony as to the recurrence of his headaches since service, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise on the nexus element and whether the Veteran's current headaches are related to his in-service headaches.  Accordingly, a nexus between the current headaches and the in-service headaches is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of equipoise on all material elements of the claim, including the nexus element.  Accordingly, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As this outcome represents a complete grant of the benefits sought on appeal, no discussion of the Veteran's secondary theory of entitlement is necessary.  
ORDER

Service connection for lumbar spine degenerative disc disease with mechanical low back pain is granted.  

Service connection for headaches is granted.  


REMAND

The Board finds that the matters on appeal must be remanded for additional development.  

Regarding the Veteran's claims for service connection for a right shoulder disability, a cervical spine disability, and a variously diagnosed psychiatric disorder, the Veteran contends that such disabilities had their onset during service and/or are secondary to his service-connected lumbar spine degenerative disc disease with mechanical low back pain.  Notably, Keesler Air Force Base (AFB) treatment records include a February 2006 report noting the Veteran's complaint of depressed mood for the past 15 years, and a diagnosis of major depressive disorder.  In addition, a June 2005 Keesler AFB MRI of the cervical spine revealed mild degenerative changes.  The Veteran's service treatment records include complaints of right shoulder pain, and depression or excessive worry.  See, e.g., March 1990 record noting a complaint of right shoulder pain, and physical examination revealing protrusion of the scapula; see also August 1990 MEB report noting the Veteran's complaint of painful or "trick" shoulder or elbow, and depression or excessive worry.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his right shoulder disability, cervical spine disability, and variously diagnosed psychiatric disorder, and to obtain an opinion as to their possible relationship to service.  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records since January 2013. 38 U.S.C.A. § 5103A(c) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records since January 2013.  
. 
2. Notify the Veteran he may submit statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service right shoulder, cervical spine, and psychiatric symptoms, as well as any relationship between his right shoulder, cervical spine, and psychiatric disorder and his service.  

3. After the above development, schedule the Veteran for an examination(s) to determine the nature and etiology of his right shoulder and cervical spine disabilities.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's right shoulder and cervical spine disabilities.  
(b) Provide an opinion whether it is at least as likely as not the Veteran's right shoulder and/or cervical spine disabilities had their onset in service.  In considering this, the examiner is asked to consider the Veteran's account as to the onset and recurrence of his right shoulder and/or cervical spine symptomatology since service.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder and/or cervical spine disabilities were caused by his service-connected lumbar spine degenerative disc disease with mechanical low back pain.  
(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder and/or cervical spine disabilities were aggravated by his service-connected lumbar spine degenerative disc disease with mechanical low back pain.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorder.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  
Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  
(b) As to each psychiatric disorder found to be present, the examiner should opine whether it is at least as likely as not that such entity had its onset in service.  
(c) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that is caused by his service-connected disabilities, to include the aggregate impact of the conditions, to include as a result of the pain and functional impact of the service-connected disabilities.  
(d) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that is aggravated by his service-connected disabilities, to include the aggregate impact of the conditions, to include as a result of the pain and functional impact of the service-connected disabilities.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5. Then readjudicate the matters on appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


